Information Disclosure Statement
	One page of an IDS statement was not x-ed out in the last communication.  This communication includes the IDS with all pages marked up accordingly.  See office action dated 12/17/2021 for discussion of the IDS and why the pages have been crossed out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652